DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I (claims 1-3, 15-17, and 20) in the reply filed on October 5, 2020 is acknowledged.
Claims 4-14 and 18-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking 
claim.

Claim Interpretation
With regards to 35 U.S.C. 112(f) means plus function interpretation, the applicant has
amended the claims to cancel the means plus function language and hence the 35 U.S.C. 112(f)
claim interpretation has been withdrawn.  Additionally, the description of the supporting member being insulating material in the claims and in light of the structures shown in Figures 1B & 2B sufficient material and structure have been shown.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 15-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (U.S. 2019/0224354) in view of Lee et al. (U.S. 2008/0308121), Willems et al. (US. 2017/0008308), and Tandou et al. (U.S. 2012/0263628).
Referring to Figures 1-2, 7-8, 15-16, and 26-27 and paragraphs [0043]-[0049], [0094]-[0096], Ma et al. disclose a plasma actuator comprising:  an electrode member 104 having a first surface facing a processing object 2606 (Fig. 26) and a second surface of an opposite side of the first surface (par.[0043]-[0044]); an application electrode 106 provided in the first surface (Fig. 7, par.[0046], [0057]); and a ground electrode 108 provided in the second surface or an inner portion of the electrode member (Fig. 7, par.[0046], [0057]).
Ma et al. fail to teach a supporting member provided in the first surface of the electrode member to form a processing space between the processing object and the electrode member, the supporting member being disposed to keep a predetermined distance from the application electrode to the processing object in a direction substantially orthogonal to a surface of the processing object, the supporting member being disposed to surround side surfaces of the application electrode in directions along the surface of the processing object, the supporting 
Referring to Figures 1-3 and paragraphs [0022]-[0026], Lee et al. teach a plasma device wherein a supporting member 14 provided in the first surface of the electrode member 12 to form a processing space between the processing object 2 and the electrode member, the supporting member being disposed to keep a predetermined distance from the application electrode to the processing object in a direction substantially orthogonal to a surface of the processing object, and the supporting member being capable of abutting on the processing object in order to enclose the plasma volume.  Referring to Figures 1A, 2A, 2B and paragraphs [0007]-[0008], [0073]-[0076], Willems et al. teach a plasma device wherein the supporting member 102-105 is disposed to surround side surfaces of the application electrode in directions along the surface of the processing object as an alternate arrangement to enclose the plasma volume and the supporting member protrudes in direction of processing object.  .  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the plasma actuator of Ma et al. with a supporting member provided in the first surface of the electrode member to form a processing space between the processing object and the electrode member, the supporting member being disposed to keep a predetermined distance from the application electrode to the processing object in a direction substantially orthogonal to a surface of the processing object, the supporting member being disposed to surround side surfaces of the application electrode in directions along the surface of the processing object, and the supporting member being capable of abutting on the processing object as taught by Lee et al. and Willems et al. in order to enclose the plasma volume and achieve the desired plasma conditions.  Additionally, rearranging the In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  
Ma et al. in view of Lee et al. and Willems et al. is silent of the supporting member being formed using an insulating material.
Referring to paragraph [0036], Tandou et al. teach that it is conventionally known in the art to form a supporting member 6 from an insulating material since it is a well known material used for components in plasma environments.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention for the supporting member of Ma et al. in view of Lee et al. and Willems et al. to be formed using an insulating material as taught by Tandou et al. since it is a well known material used for components in plasma environments.  Additionally, it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.07  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  
The resulting apparatus of Ma et al. in view of Lee et al., Willems et al., and Tandou et al. would yield a supporting member provided in the first surface of the electrode member to form a processing space between the processing object and the electrode member, the supporting member being formed using an insulating material, the supporting member being disposed to keep a predetermined distance from the application electrode to the processing object in a direction substantially orthogonal to a surface of the processing object, the supporting member being disposed to surround side surfaces of the application electrode in directions along the 
With respect to claim 2, the plasma actuator of Ma et al. in view of Lee et al. and Willems et al. further include wherein a plurality of supporting members 14 is provided (In par.[0024], Lee et al. teach that it is conventionally known to use various designs for the supporting member depending on the process requirements and hence it’s an obvious design choice to use a plurality of supporting members based on the process requirements.  Additionally, a plurality of supporting members is considered duplication of parts, and hence the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).
With respect to claim 3, a surface cleaning device comprising:  the plasma actuator according to Ma et al. in view of Lee et al. and Willems et al.; and an AC power source 110 that applies an AC current to the application electrode and the ground electrode, wherein a plasma is capable of being generated in the processing space (Ma et al.-Figs. 1 and 26, par.[0046]).
With respect to claim 15, referring to Figures 1-2, 7-8, 15-16, and 26-27 and paragraphs [0043]-[0049], [0094]-[0096], Ma et al. disclose a plasma actuator comprising:  an electrode member 104 (par.[0043]-[0044]); a ground electrode 108 provided in the electrode member (Fig. 7, par.[0046], [0057]); an application electrode 106 provided in a surface of the electrode member facing a processing object 2606 to interpose the electrode member with respect to the ground electrode (Fig. 7, par.[0046], [0057]).

Referring to Figures 1-3 and paragraphs [0022]-[0026], Lee et al. teach a plasma device wherein a supporting member 14 provided in the electrode member 12 to form a processing space between the processing object 2 and the electrode member, the supporting member being disposed to keep a predetermined distance from the application electrode to the processing object in a direction substantially orthogonal to a surface of the processing object, and the supporting member being capable of abutting on the processing object in order to enclose the plasma volume.  Referring to Figures 1A, 2A, 2B and paragraphs [0007]-[0008], [0073]-[0076], Willems et al. teach a plasma device wherein the supporting member 102-105 is disposed to surround side surfaces of the application electrode in directions along the surface of the processing object as an alternate arrangement to enclose the plasma volume and the supporting member protrudes in direction of processing object.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the plasma actuator of Ma et al. with a supporting member provided in the electrode member to form a processing space between the processing object and the electrode member, the supporting member being disposed to keep a In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  
Ma et al. in view of Lee et al. and Willems et al. is silent of the supporting member being formed using an insulating material.
Referring to paragraph [0036], Tandou et al. teach that it is conventionally known in the art to form a supporting member 6 from an insulating material since it is a well known material used for components in plasma environments.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention for the supporting member of Ma et al. in view of Lee et al. and Willems et al. to be formed using an insulating material as taught by Tandou et al. since it is a well known material used for components in plasma environments.  Additionally, it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.07  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  

With respect to claim 16, the plasma actuator of Ma et al. in view of Lee et al. and Willems et al. further includes wherein a plurality of supporting members 14 is provided (In par.[0024], Lee et al. teach that it is conventionally known to use various designs for the supporting member depending on the process requirements and hence it’s an obvious design choice to use a plurality of supporting members based on the process requirements.  Additionally, a plurality of supporting members is considered duplication of parts, and hence the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).
With respect to claim 17, a surface cleaning device comprising:  the plasma actuator according to Ma et al. in view of Lee et al. and an AC power source 110 that applies an AC current to the application electrode and the ground electrode, wherein a plasma is capable of being generated in the processing space (Ma et al.-Figs. 1 and 26, par.[0046]).

Ma et al. fail to teach a supporting member capable of abutting on the surface of the electrode member and the processing object to form a processing space between the electrode member and the processing object, the supporting member being disposed to keep a predetermined distance from the application electrode to the processing object in a direction substantially orthogonal to a surface of the processing object, the supporting member being disposed to surround side surfaces of the application electrode in directions along the surface of the processing object, the supporting member being disposed to protrude in a direction to the surface of the processing object as compared to the application electrode.
Referring to Figures 1-3 and paragraphs [0022]-[0026], Lee et al. teach a plasma device wherein a supporting member 14 capable of abutting on the electrode member 12 and the processing object 2 to form a processing space between the electrode member and the processing object, the supporting member being disposed to keep a predetermined distance from the application electrode to the processing object in a direction substantially orthogonal to a surface of the processing object in order to enclose the plasma volume.  Referring to Figures 1A, 2A, 2B In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  
Ma et al. in view of Lee et al. and Willems et al. is silent of the supporting member being formed using an insulating material.
Referring to paragraph [0036], Tandou et al. teach that it is conventionally known in the art to form a supporting member 6 from an insulating material since it is a well known material used for components in plasma environments.  Thus, it would have been obvious to one of 
The resulting apparatus of Ma et al. in view of Lee et al. and Willems et al. would yield a supporting member capable of abutting on the surface of the electrode member and the processing object to form a processing space between the electrode member and the processing object, the supporting member being formed using an insulating material, the supporting member being disposed to keep a predetermined distance from the application electrode to the processing object in a direction substantially orthogonal to a surface of the processing object, the supporting member being disposed to surround side surfaces of the application electrode in directions along the surface of the processing object, and the supporting member being disposed to protrude in a direction to the surface of the processing object as compared to the application electrode.
Response to Arguments
Applicant's arguments filed November 5, 2021 have been fully considered but they are not persuasive. 
Applicant has argued that neither Lee nor Willems teach (1) a supporting member provided in the first surface of the electrode member, (2) surround surfaces of the application electrode in directions along the surface of the processing object, and (3) protrude in a direction the surface of the processing object as compared to the application electrode.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, primary reference Ma et al. discloses the main components of a plasma actuator having an electrode member 104, an application electrode 106, and a ground electrode 108 (Fig. 26, paragraphs [0043]-[0057]).  Secondary reference Lee teach that it is conventional known in a plasma device for the supporting member 14 to abut the first surface of the electrode member 12 and the processing object 2 (Fig. 1-2, pars.[0022]-[0026]).  Also, Lee shows that the supporting member has a certain distance from the application electrode (Fig. 2).  Referring to Figures 1A, 2A, 2B and paragraphs [0007]-[0008], [0073]-[0076], secondary reference Willems et al. teach a plasma device wherein the supporting member 102-105 is disposed to surround side surfaces of the application electrode in directions along the surface of the processing object as an alternate arrangement to enclose the plasma volume and the supporting member protrudes in direction of processing object.  Furthermore, referring to paragraph [0036], Tandou et al. teach that it is conventionally known in the art to form a supporting member 6 from an insulating material since it is a well known material used for components in plasma environments.    
It should be noted that the combined teachings of Lee et al., Willems et al., and Tandou et al. would yield a supporting member provided in the first surface of the electrode member to form a processing space between the processing object and the electrode member, the supporting member being formed using an insulating material, the supporting member being disposed to .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle CROWELL whose telephone number is (571)272-1432.  The examiner can normally be reached on Monday-Thursday 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Michelle CROWELL/Examiner, Art Unit 1716                                                                                                                                                                                                        
/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716